Per Curiam.
Kevin Hughley, pro se.
Richard Cordray, Attorney General, and M. Scott Criss, Assistant Attorney General, for appellee.
{¶ 1} We affirm the judgment of the court of appeals dismissing the petition for a writ of habeas corpus filed by appellant, Kevin Hughley, because he failed to attach copies of all of his pertinent commitment papers to his petition. R.C. 2725.04(D); Day v. Wilson, 116 Ohio St.3d 566, 2008-Ohio-82, 880 N.E.2d 919, ¶ 4. Although Hughley claims that he could not obtain copies of his commitment papers, there is no allegation in his petition that he requested copies of them from his sentencing court. Cf. Goudlock v. Voorhies, 119 Ohio St.3d 398, 2008-Ohio-4787, 894 N.E.2d 692, ¶ 15 (failure by habeas corpus petitioner to detail specific facts to support contention that a bindover entry could not be obtained without impairing the efficiency of the remedy of the writ).1 Hughley claimed only that the “record office,” presumably of his prison, would not give him a “commitment verification form.”
Judgment affirmed.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.

. We deny Hughley’s motions to strike appellee’s brief and to accept his statement of facts as true.